In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Simeone, J.), dated March 30, 2005, which denied his objections to so much of an order of the same court (Buse, S.M.), dated December 22, 2004, as, after a hearing, dismissed his petition to terminate his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
A parent seeking downward modification of his or her child *649support obligation has the burden of establishing a substantial and unanticipated change in circumstances (see Matter of Ferrante v Ferrante, 260 AD2d 576 [1999]; Matter of Heverin v Sackel, 239 AD2d 418 [1997]). In the instant case, the father failed to adduce any evidence to demonstrate any change in circumstances regarding his ability to make his support payments. Thus, the Family Court properly dismissed his petition to terminate his child support obligation and denied his objections to the order of the Support Magistrate.
The father’s remaining contentions are without merit. Crane, J.P., Spolzino, Fisher and Dillon, JJ., concur.